                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR19-0062-JCC
10                             Plaintiff,                   ORDER
11           v.

12   JESUS RINCON-MEZA,

13                             Defendant.
14

15           This matter comes before the Court on the Government’s notice of its intent to dismiss
16   without prejudice all pending charges against Defendant Jesus Rincon-Meza with leave of Court,
17   pursuant to Federal Rule of Criminal Procedure 48(a) (Dkt. No. 67). Having thoroughly
18   considered the Government’s notice and the relevant record, the Court hereby DISMISSES
19   without prejudice all counts against Defendant Rincon-Meza pursuant to Rule 48(a). Defendant
20   Rincon-Meza’s appearance bond is hereby discharged. The Clerk is DIRECTED to close the
21   case.
22           DATED this 20th day of August 2019.




                                                         A
23

24

25
                                                         John C. Coughenour
26                                                       UNITED STATES DISTRICT JUDGE

     ORDER
     CR19-0062-JCC
     PAGE - 1
